
	
		II
		111th CONGRESS
		1st Session
		S. 1798
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide for the automatic enrollment of demobilizing
		  members of the National Guard and Reserve in health care and dental care
		  programs of the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Automatic Reserve Component
			 Enrollment Act of 2009.
		2.Automatic
			 enrollment of demobilizing members of the National Guard and Reserve in health
			 care and dental care programs of the Department of Veterans Affairs
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall jointly take appropriate actions to provide for the automatic enrollment
			 of members of the National Guard and Reserve who are being discharged or
			 released from active duty in the Armed Forces in the health care and dental
			 care programs for veterans of the Department of Veterans Affairs during the
			 participation of such members in the demobilization and discharge process used
			 for members of the Reserve components of the Armed Forces.
			(b)Enrollment
				(1)Protection of
			 privacyAny enrollment activities required of members under
			 subsection (a) shall provide appropriate protections for the privacy of such
			 members and their personal information in accordance with applicable
			 requirements of law.
				(2)Assistance
					(A)In
			 generalIn providing for the enrollment of members as described
			 in subsection (a), the Secretary of Veterans Affairs shall provide members
			 assistance in the completion of any enrollment activities required under such
			 subsection. Such assistance shall be provided during the demobilization and
			 discharge process of such members utilizing such personnel of the Department of
			 Veterans Affairs, including personnel of the Veterans Health Administration and
			 the Veterans Benefits Administration, as the Secretary shall assign for such
			 purposes.
					(B)Education and
			 outreachWhen providing assistance under subparagraph (A) to
			 members described in subsection (a), the personnel of the Department providing
			 such assistance shall also provide information to such members about the
			 programs, benefits, and services of the Department for which they may be
			 eligible, including how such members can apply for and access such programs,
			 benefits, and services.
					(3)Facilities and
			 other resourcesThe Secretary of Defense shall ensure that the
			 facilities and other resources (including space and computer facilities) for
			 the demobilization and discharge process used for members of Reserve components
			 of the Armed Forces include adequate facilities and resources for the
			 performance by members of any enrollment activities required under subsection
			 (a) and any assistance in the performance of such activities under paragraph
			 (2).
				(c)ConstructionNothing
			 in this section shall be construed to require a member of a Reserve component
			 of the Armed Forces to participate in any health care or dental care program or
			 use any service of the Department of Veterans Affairs.
			(d)Reports
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act and each year thereafter for five years, the Secretary of Defense
			 and the Secretary of Veterans Affairs shall jointly submit a report on the
			 implementation of the requirements of this section to—
					(A)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the Senate; and
					(B)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the House of
			 Representatives.
					(2)ContentsThe
			 report required by paragraph (1) shall include the following:
					(A)A description of
			 the activities undertaken by the Secretary of Defense and the Secretary of
			 Veterans Affairs to carry out the requirements of this section.
					(B)An assessment of
			 the effect of such activities on—
						(i)the
			 enrollment of members of the Reserve components of the Armed Forces in health
			 care and dental care programs for veterans of the Department of Veterans
			 Affairs; and
						(ii)the
			 participation of such members in such programs.
						(C)An assessment of
			 the potential budgetary impact and demand for services that actions taken under
			 subsection (a) may have on the Department of Veterans Affairs and any need for
			 additional staff or resources to meet that demand.
					(D)Such
			 recommendations for legislative or administrative action as the Secretary of
			 Defense and the Secretary of Veterans Affairs jointly consider appropriate in
			 order to improve or enhance the requirements of this section so as to further
			 facilitate the enrollment of members of the Reserve components of the Armed
			 Forces in health care and dental care programs for veterans of the Department
			 of Veterans Affairs.
					(E)Such other
			 matters with respect to the requirements of this section as Secretary of
			 Defense and the Secretary of Veterans Affairs jointly consider
			 appropriate.
					(e)Enrollment
			 definedIn this section, the term enrollment means,
			 with respect to enrolling a member of a Reserve component of the Armed Forces
			 in a health care or dental care program for veterans of the Department of
			 Veterans Affairs, collecting and recording appropriate information about such
			 member in the record keeping system of the Department of Veterans Affairs to
			 facilitate participation of such member in such program if such member elects
			 such participation and is eligible for such participation.
			
